DETAILED ACTION
Response to Amendment
This is in response to the Amendment filed on 17 February 2021.
No claims have been amended.
Claims 3 and 15 were previously cancelled.
Claims 1-2, 4-14 and 16-23 are pending and have been examined in this Office Action.





Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE




Best U.S Reference:  Alspach-Goss et al., US Patent Application Publication 2006/0053056 A1 (“Alspach”) teaches a discount system and method for a member card.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous action fully anticipates nor renders the claims obvious either alone or in combination. The Examiner is in agreement with Applicant’s argument that Alspach does not teach, “that a discount is applied as a ‘preauthorization’ conducted over a credit or debit network for the transaction benefit amount.” Alspach teaches that either a full amount is charged and later credited back to the transaction account, or the full amount minus a discount is charged.  Alspach is silent as to where the amount of discount is funded from, other than noting that its programs work with ‘enrolled 

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687